TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00735-CV


Texas Department of Public Safety, Appellant

v.


Sandra Scott Freitag, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT

NO. 25,989, HONORABLE HAROLD ROBERT TOWSLEE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellant Texas Department of Public Safety has filed a motion to dismiss its appeal.
See Tex. R. App. P. 42.1(a)(1).  Appellee Sandra Scott Freitag does not oppose the motion.
Accordingly, we grant appellant's motion and dismiss the appeal.  Id.



  
					W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant's Motion

Filed:   January 25, 2007